Hall, Presiding Judge.
Plaintiff in a suit for damages appeals from the summary judgment for one of the defendants, Georgia Power Company. The wrongful act alleged was the suspension of electrical service to several of the plaintiffs properties.
The power company’s motion for summary judgment was based on three grounds of legal justification for its act: (1) its own Rules and Regulations on file with the Public Service Commission which allow it to suspend service to any customer whose wiring or equipment does not meet specified safety standards; (2) an ordinance of the City of Atlanta giving the Superintendent of Electrical Affairs the authority to order current discontinued when he finds wiring or equipment unsafe. In this case the power company had acted upon such written instructions from the office of the superintendent; (3) the potential civil liability of the power company for continuing to furnish current when it has knowledge of a customer’s dangerous or defective wiring or equipment.
The court did not err in granting summary judgment. Elwell v. Atlanta Gas Light Co., 51 Ga. App. 919 (181 SE 599); Ga. Public Service Comm. v. Atlanta Gas Light Co., 205 Ga. 863 (55 SE2d 618); Electric Code of the City of Atlanta §§ 33 and 34; Hatcher v. Georgia Power Co., 40 Ga. App. 830 (151 SE 696). For similar cases and results in other jurisdictions, see Carroway v. Carolina Power &c. Co., 226 S. C. 204 (84 SE2d 728) and Windsor Hotel Co. v. Central Maine Power Co. (Me.), 250 A. 2d 194.

Judgment affirmed.


Evans and Clark, JJ., concur.

Saul Blau, for appellant.
Troutman, Sanders, Lockerman & Ashmore, Jeffrey R. Nickerson, for appellee.